This opinion is subject to administrative correction before final disposition.




                                Before
                 STEPHENS, DEERWESTER, and COGLEY
                       Appellate Military Judges

                          _________________________

                            UNITED STATES
                                Appellee

                                       v.

                        Marquis T. GRIFFIN
                 Lance Corporal (E-3), U.S. Marine Corps
                               Appellant

                               No. 202000156

                          Decided: 25 February 2021

       Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judge:
                       Stephen F. Keane (arraignment)
                           John P. Norman (trial)

   Sentence adjudged 24 March 2020 by a general court-martial con-
   vened at Marine Corps Base Camp Pendleton, California, consisting of
   a military judge sitting alone. Sentence in the Entry of Judgment:
   reduction to E-1, confinement for eighteen months, 1 and a bad-conduct
   discharge.

                               For Appellant:
                Lieutenant Colonel Michael D. Berry, USMCR




   1  The convening authority suspended confinement in excess of ten months pursu-
ant to a pretrial agreement.
              United States v. Griffin, NMCCA No. 202000156
                            Opinion of the Court

                              For Appellee:
                      Captain Nicole A. Rimal, USMC

                         _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).

                         _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Uniform Code of Military Justice arts. 59, 66, 10 U.S.C.
§§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2